Citation Nr: 1143477	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from April 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The Veteran's tinnitus has not been shown to have either begun during or otherwise caused by his military service, to include any military noise exposure therein. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a September 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for tinnitus.  The September 2006 letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the September 2006 letter. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records, and all of the identified post-service VA treatment records.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  Additionally, the Veteran was provided with VA audiological examinations in March 2007 and again in June 2011.  

In May 2011, the Board remanded the Veteran's claim to obtain an additional medical opinion of record addressing the etiology of the Veteran's tinnitus.  This examination was provided in June 2011, and the opinion at the very least substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Veteran is not prejudiced by the Board's proceeding with this appeal.
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for tinnitus is thus ready to be considered on the merits. 

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  VA has consistently defined "engaged in combat with the enemy" to require a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  While he was granted entitlement to service connection for PTSD based on verified stressors of coming under enemy rocket attack, there is no evidence or awards indicating that the Veteran met the above definition.  In any event, 38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service, and the Veteran's claims are not being denied based on the absence of in-service incurrence or aggravation or injury. See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Therefore, the combat provisions of 38 U.S.C.A. § 1154  are not applicable to the analysis below.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

In this case, the Veteran has been diagnosed with tinnitus, and the issue then becomes whether the evidence establishes that his tinnitus either began during or was otherwise caused by his military service.  For the reasons explained below, the Board finds that the evidence of record does not establish such a connection.  

As explained, there are essentially two ways for the Veteran to establish that his tinnitus was the result of his time in service, the first is by establishing through continuity of symptomatology (essentially showing through credible, competent lay testimony that the ringing in the Veteran's ears began while he was in service and continued to the present day), the second way to provide the nexus between tinnitus and the Veteran's military noise exposure is through a medical opinion of record.

The Board will first turn to the issue of continuity of symptomatology.  A lay person is considered to be competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In fact, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, once it is found that testimony is competent, the Board is still within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In June 2006, more than 35 years after separating from service, the Veteran filed a claim for tinnitus due to acoustic trauma.  In his claim, the Veteran gave no indication as to why he felt the condition was linked to service.   

The Veteran served in Republic of Vietnam as part of the combat engineers and he has described being exposed to acoustic trauma during this time, which is consistent with his military occupational specialty.  However, merely being exposed to military noise is not sufficient to establish service connection.  Rather, it must be shown that the noise exposure actually caused the tinnitus.

Here, the Veteran's service treatment records do not show any complaints of, or treatment for, tinnitus during service.  The Veteran did complain of loss of hearing in his right ear in June 1969, but this was attributed to impacted cerumen.  The cerumen was treated and there is no record of any additional ear/hearing related complaints or treatment during the remaining ten months the Veteran served.  Moreover, on the Veteran's separation physical in February 1970 the Veteran's ears were found to be normal; and he specifically denied any ear trouble, running ears, or hearing loss, on a medical history survey completed in conjunction with his separation physical.

In 2007, the Veteran asserted that he had experienced ringing in his ears in Vietnam, but he did not specifically allege that the ringing had continued since that time, and the fact that he denied any ear problems at his separation physical suggests that the ringing did not in fact continue past separation.  

As was explained, the Veteran is considered competent to describe when the ringing in his ears began.  However, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Veteran separated from service in 1970, at which time his ears were normal, and the first post-service medical evidence was not presented until 2005.  These facts work against a finding that the Veteran was experiencing ringing in his ears continuously during this time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

The Veteran's credibility is also undermined by the inconsistency and apparent confusion in his reports to VA.  For example, at a VA examination in June 2011 the Veteran reported that he had gotten treatment for tinnitus in service, explaining to the examiner that they had irrigated his ear with a hypodermic needle to treat the ringing in his ears.  However, the examiner observed that while the treatment the Veteran was alluding to was documented in his service treatment records, the treatment was not actually to address tinnitus.  In fact, the service treatment record made no actual mention of any tinnitus or ringing ears.  Rather, the treatment was to address impacted cerumen which was causing decreased hearing acuity.  

The Board understands that a number of years have gone by since the Veteran received this treatment, and therefore it is not surprising that the exact details of treatment are not clear to the Veteran.  However, by the same token, the Veteran's demonstrated inability to clearly remember details is relevant to assessing the credibility of his statements as to in-service treatment and to the onset of his tinnitus; and ultimately the Veteran's inability to remember details from his time in service renders his testimony insufficiently credible to establish that the ringing in his ears began in service and continued to the present day.

The Veteran's reports of onset have also appeared to be contradictory. For example, to the extent that the Veteran was alleging that the ringing in his ears began in service at his March 2007 VA examination, the Veteran reported at his June 2011 VA examination that he had only perceived tinnitus in his ears for the past year or two.  These two positions are inconsistent on their face, as tinnitus cannot both start in service and continue for years, and also be first perceived multiple decades later.  The Board also notes that the Veteran denied ear problems at separation from service.

The Veteran has reported seeking treatment for tinnitus in service, but it is clear from his statements to the VA examiner in 2011 that he was confusing treatment for cerumen and hearing problems with treatment for tinnitus.

The Board does not suggest that the Veteran is attempting to mislead VA.  However, the fact remains that the Veteran's statements have been inconsistent and confused; and therefore, they are simply not sufficiently credible on their face to establish continuity of symptomatology for the Veteran's tinnitus from his time in military service.  

As noted, a current disability, such as tinnitus, may also be linked to a veteran's military service by a medical opinion of record.

In this case, the Veteran was provided with two VA examinations to evaluation his tinnitus.  

In March 2007, the Veteran was diagnosed with bilateral periodic tinnitus, which he described as high pitched.  In the block noted as "description of onset" it was written "tinnitus - Vietnam".  The Veteran reported going to sick call in service because of ringing and pressure in both ears.  The examiner noted the Veteran's contention that his tinnitus began while serving in Vietnam; however, after observing that the configuration of the Veteran's mild hearing loss was not consistent with the effects of noise exposure, but was more likely the result of the normal aging process, the examiner concluded that the Veteran's tinnitus was not caused by, nor the result of noise exposure during military service; rather, it was better explained by the normal aging process.  

In his substantive appeal in December 2008, the Veteran indicated that the VA examination in March 2007 was inadequate as the examiner rushed him through and did not ask him about the ringing in his ears.  The Veteran acknowledged that the examiner may have asked him about tinnitus, but he stated that he did not know at the time of his examination that tinnitus meant ringing in the ears.  This declaration is somewhat puzzling in light of the fact that the Veteran had filed a claim for "tinnitus" in June 2006, nearly a year prior to the examination at which he claimed not to know what tinnitus was.

Regardless, the Board ultimately concluded that an insufficient rationale had been provided for the VA examiner's conclusion in March 2007 that the Veteran's tinnitus was not the result of military noise exposure; and the Board remanded the Veteran's claim for an additional VA examination.  

In June 2011, the Veteran underwent the examination.  The examiner reviewed the Veteran's claims file, including his service treatment records, and examined the Veteran.  The examiner noted that the Veteran had voiced complaints of hearing loss in service, which was determined to be the result of impacted cerumen.  The examiner also noted that the Veteran's hearing test at separation showed normal hearing in both ears.  At the examination, the Veteran reported experiencing periodic tinnitus in both ears that comes and goes as frequently as once per day.  The Veteran stated that his tinnitus had been present "maybe a year or two" but he also reported that he had been treated for tinnitus while serving in Vietnam.  The Veteran indicated that he had water sprayed in his ear with a hypodermic needle around 1969, which the examiner pointed out was consistent with the ear irrigation that was documented in the service treatment records.  As discussed above, the Veteran's recollection that this treatment was for tinnitus is not supported by the actual service treatment record. 

After the examination, the examiner found that there was no evidence to relate the Veteran's tinnitus to his military noise exposure.  This conclusion was based on the fact that the Veteran reported that he had first noticed his tinnitus in the previous couple years (that is several decades after service), as well as the fact that no complaints of tinnitus were noted in the service treatment records or for many years after service (despite treatment for hearing problems being sought in service).        

As such, both medical professionals who have supplied opinions regarding the etiology of the Veteran's diagnosed tinnitus have concluded that it is less likely than not that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service, to include any military noise exposure therein.  The most recent examination was provided after a review of the claims file, including the service treatment records, and an examination of the Veteran.  Moreover, the examiner provided a rationale for his conclusion that was grounded in the medical opinion of record.  As such, this opinion is entitled to significant weight.

The opinions of the VA examiners are undisputed, as no medical opinion of record has even suggested that the Veteran's tinnitus either began during or was otherwise caused by the Veteran's military service.  As noted above, the Veteran's own lay statements have been found to be lacking in credibility, and they ultimately do not support his claim.

As such, the criteria for service connection for tinnitus have not been met, and the Veteran's claim is therefore denied.
ORDER

Service connection for tinnitus is denied.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


